745 N.W.2d 792 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Danny William GOULD, Defendant-Appellant.
Docket No. 135411. COA No. 280804.
Supreme Court of Michigan.
March 24, 2008.
On order of the Court, the application for leave to appeal the November 2, 2007 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration, as on leave granted, of whether the trial court erred in scoring both offense variables 9 and 12 in connection with the defendant's conviction for resisting and obstructing a police officer. In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining questions presented should be reviewed by this Court.